252 F.2d 588
Eugene M. BARRETT, Appellant,v.C. H. LOONEY, Warden, United States Penitentiary, Leavenworth, Kansas, Appellee.
No. 5758.
United States Court of Appeals Tenth Circuit.
February 18, 1958.

Joseph P. Jenkins, Kansas City, Mo., for appellant.
Peter S. Wondolowski, Lieutenant Colonel, U. S. Army, Judge Advocate General's Corps, Washington, D. C. (William C. Farmer, U. S. Atty., Topeka, Kan., Milton P. Beach, Asst. U. S. Atty., Kansas City, Kan., and Cecil L. Forinash, Lieutenant Colonel, U. S. Army, Judge Advocate General's Corps, Washington, D. C., were with him on the brief), for appellee.
Before MURRAH, LEWIS and BREITENSTEIN, Circuit Judges.
PER CURIAM.


1
This case presents a single question: Does one who enlists in the military while under lawful age for enlistment but who continues to voluntarily render military service after reaching the age of permissible enlistment thereupon become amenable to court-martial jurisdiction for offenses committed after such lawful age is attained?


2
Appeal is taken from the judgment of the District Court of Kansas holding that one who so serves becomes a member of the military and subject to its jurisdiction.


3
The particular facts premising the issue, together with a careful analysis of pertinent authority, is set forth in the opinion of Senior Circuit Judge Huxman who heard the case upon assignment to the District Court. We agree with Judge Huxman's opinion and the judgment is affirmed for the reasons stated therein. 158 F.Supp. 224. Since we hold appellant to have been a member of the military at the time of his offenses we need not consider any aspect of possible military jurisdiction over civilians.